Citation Nr: 1000019	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiac disability.

2.  Entitlement to service connection for skin cancer, 
forehead.

3.  Entitlement to an initial compensable rating for hearing 
loss.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
August 1991, and from January 2003 to May 2004.  Further, the 
record reflects he had additional service with the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the skin cancer and hearing loss 
claims.  Accordingly, these claims will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran does not have a cardiac disability on 
competent medical examination at any time during the pendency 
of this case.


CONCLUSION OF LAW

Service connection is not warranted for a cardiac disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in July and 
September 2004, both of which are clearly prior to the 
December 2004 rating decision that is the subject of this 
appeal.  Taken together, these letters informed the Veteran 
of what was necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that none of the aforementioned 
notification letters provided to the Veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the claim of service connection for 
cardiac disability, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  Moreover, he was 
accorded a VA medical examination regarding this case in 
August 2004, and nothing in the evidence indicates any 
inaccuracies or prejudice on this examination regarding the 
claimed cardiac disability.  Accordingly, the Board finds 
that this examination is adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves. 38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Analysis

The Board acknowledges that the Veteran's service treatment 
records reflect that he was treated for complaints of chest 
discomfort in November 2003, while on active duty.  However, 
no cardiac disability was diagnosed at that time or any other 
period when the Veteran was on military service.  For 
example, the November 2003 records note that EKG showed no 
ischemia, and assessed the complaints as gastroesophageal 
reflux disease (GERD).  Moreover, his heart was clinically 
evaluated as normal on his April 2004 separation examination.

The Board also observes that an August 2004 treadmill 
exercise test showed the Veteran had no symptoms with 
exercise; heart rate and blood pressure response to exercise 
were normal; electrocardiogram at baseline showed normal 
sinus rhythm and was otherwise normal; and that there was no 
change with exercise and there was no arrhythmia.  

The Board acknowledges that an August 2004 cardiolite 
perfusion test was found to be abnormal, with fixed apical 
defect consistent with previous myocardial infarction or 
small previous infarct.  Similarly, the August 2004 VA 
general medical examination included a diagnosis of probable 
old myocardial infarction.  However, physical examination of 
the cardiovascular system showed regular sinus rhythm, with 
no murmur.  

Nothing in the other medical evidence on file indicates that 
the Veteran otherwise has been diagnosed with a current 
cardiac disability.  Although there was evidence of a 
previous myocardial infarction, the record indicates that 
this occurred in the past and has not resulted in a current 
disability during the pendency of his case.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board further notes that even if it were to accept the 
evidence of a previous myocardial infarction as sufficient to 
constitute a current disability, the claim would still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  Simply put, there is no indication in the 
evidence on file that a myocardial infarction occurred during 
the Veteran's military service, to include inactive duty with 
the National Guard.  As already noted, the November 2003 
records did note complaints of chest discomfort, but no 
cardiac disability was demonstrated on EKG and the condition 
was assessed as GERD.  Therefore, the preponderance of the 
evidence is against a finding that the myocardial infarction 
occurred while the Veteran was on military duty.  As such, 
service connection is not warranted for the residuals 
thereof.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for a cardiac disability.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Thus, the benefits sought on appeal with 
respect to this claim must be denied.


ORDER

Entitlement to service connection for cardiac disability is 
denied.


REMAND

In this case, the Board finds that further development is 
required regarding the Veteran's skin and hearing loss claims 
in order to comply with the duty to assist.

The Board notes that the skin claim was essentially denied 
because the evidence did not show the Veteran actually had 
skin cancer.  However, his April 2004 separation examination 
did evaluate his skin as abnormal due to multiple flaky red 
lesions of the face/forehead.  Further, the August 2004 VA 
general medical examination found evidence of a few faint 
scars along the hairline, and diagnosed a generic skin 
condition.  More recently, medical records dated in May 2009 
included findings of uncertain neoplasm of the skin.

In view of the foregoing, it does appear that the Veteran has 
some type skin disability.  However, the exact nature and 
etiology of this disability is unclear from the evidence on 
file.  Therefore, a remand is required in order to obtain 
clarification on these issues.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

In regard to the hearing loss claim, the Board observes that 
it has been more than 5 years since this disability was 
evaluated by the August 2004 VA audio examination, and the 
record indicates it may have increased in severity.  
Therefore, the Board concludes that a new examination is 
necessary to evaluate the current severity of this service-
connected disability.  See VAOPGCPREC 11-95 (April 7, 1995); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates that the notification provided to 
the Veteran in this case did not include the information 
regarding disability rating(s) and effective date(s) as 
mandated by  Dingess, supra.  Granted, the Board determined 
that this deficiency did not prejudice adjudication of the 
cardiac disability claim, and Courts have held that once 
service connection is granted the claim is substantiated (as 
is the case here with the Veteran's hearing loss claim), 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Nevertheless, as a remand is already required with 
respect to the skin disability claim, the Board concludes 
that he should be provided with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his hearing loss and skin disorder 
since April 2004.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the current nature and 
etiology of his skin disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the Veteran, the 
examiner must state whether the Veteran 
has a chronic skin disability.  If so, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that this disability was incurred in or 
otherwise the result of the Veteran's 
military service, to include the flaky 
red lesions noted on his April 2004 
separation examination.

A complete rationale for any opinion 
expressed should be provided.  

4.  The Veteran should also be accorded 
an examination to evaluate the current 
severity of his service-connected hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.

6.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the last 
SSOC in May 2009, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


